 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHELLY ANN DATO,                                   No. 2:18-cv-2072 KJN P
12                        Plaintiff,
13                 v.                                    ORDER
14    SOLANO COUNTY JAIL, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for extension of time to file an amended complaint. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 8) is granted; and

20            2. Plaintiff is granted thirty days from the date of this order in which to file an amended

21   complaint.

22   Dated: October 24, 2018

23

24

25

26
27   dato2072.36


28
